Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 02/01/2022.
Claims 21, 25, 27, 28, 30, 33, 46-48 and 50 are allowed in this office action.
Cancellation of claims 51-60 is acknowledged.

Allowable Subject Matter
Claims 21, 25, 27, 28, 30, 33, 46-48 and 50 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 21, the primary reason for allowance is, An apparatus for processing food products, comprising- a product conveyor having a frame and a conveyor unit for conveying products along a conveying direction, wherein the conveyor unit is arranged at the frame projecting laterally with respect to the conveying direction; and an automatic packaging machine which is associated with the processing of the conveyed products and arranged at least partly vertically beneath the projecting conveyor unit of the product conveyor, the conveyor being configured for feeding the products, being conveyed by the product conveyor, into respective packaging units provided by the automatic packaging machine; the entirety of the conveyor unit of the product conveyor pivotable about an axis defined by a coupling location of the conveyor unit and the frame of the product conveyor, the conveyor unit pivotable to move the 
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731